 

 
Exhibit 10.1
 
INCREASE JOINDER, dated as of November 1, 2010 (this "Increase Joinder"), among
PRESTIGE BRANDS, INC., a Delaware corporation (the "Borrower"), PRESTIGE BRANDS
HOLDINGS, INC., a Delaware corporation (the "Parent"), BANK OF AMERICA, N.A.
("Bank of America"), as administrative agent for the Lenders and the Issuers and
collateral agent for the Secured Parties (in such capacities, the
"Administrative Agent") and as a Lender of the Incremental Term Loans and
Additional Revolving Commitments (each as defined below), DEUTSCHE BANK
SECURITIES INC. ("DBSI"), as syndication agent (in such capacity, the
"Syndication Agent") and as a Lender of the Additional Revolving Commitments
(Bank of America and DBSI in their capacities as Lenders of Incremental Term
Loans and/or Additional Revolving Commitments, the "Increase Lenders", BANK OF
AMERICA SECURITIES LLC ("BAS") and DEUTSCHE BANK SECURITIES INC. ("DBSI" and
together with BAS, the "Arrangers") to the Credit Agreement dated as of March
24, 2010 (as amended, supplemented, amended and restated or otherwise modified
from time to time) (the Credit Agreement) among the Borrower, the Parent, the
Administrative Agent, the Syndication Agent and the Lenders and Issuers party
thereto. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
WHEREAS, the Borrower has requested (a) the borrowing of $115,000,000 of
Incremental Term Loans and (b) an increase of $10,000,000 of Revolving Credit
Commitments (the "Additional Revolving Commitments"and, together with the
Incremental Term Loans described in (a), the "Facilities Increase") (i) to pay a
portion of the purchase price necessary to consummate the acquisition (the
"Blacksmith Acquisition") of Blacksmith Brands Holdings, Inc. ("Blacksmith"),
(ii) to pay related fees and expenses on or prior to the date the Blacksmith
Acquisition is consummated and (iii) for general corporate purposes, including
additional acquisitions; and
WHEREAS, the Increase Lenders party hereto have agreed to make the Incremental
Term Loans and Additional Revolving Commitments to the Borrower on the terms set
forth herein.
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.    Increase Joinder. Each Increase Lender committed to an Incremental
Term Loan or Additional Revolving Commitment as set forth in Schedule 1 hereto
severally agrees (i) that it shall be considered a Lender for all purposes under
the Loan Documents and agrees to be bound by the terms thereof, (ii) as to any
Increase Lender which is to make Incremental Term Loans, to make its pro rata
portion of the Incremental Term Loans to the Borrower in the aggregate amount
set forth in the Notice of Borrowing for Incremental Term Loans delivered to the
Administrative Agent in accordance with the Credit Agreement and (iii) as to any
Increase Lender which is to make Additional Revolving Commitments, to make
available its pro rata portion of the Additional Revolving Commitments to the
Borrower in the aggregate amount set forth on Schedule I on the Facilities
Increase Date. The terms and provisions of the Incremental Term Loans shall,
except as set forth below, be identical to the Term Loans made on the Closing
Date (the "Existing Term Loans"). The terms and provisions of the Additional
Revolving Commitments shall be identical to the Revolving Credit Commitments.
The aggregate amount of the Incremental Term Loans made under this Increase
Joinder shall not exceed $115,000,000. The aggregate amount of the Additional
Revolving Commitments made under this Increase Joinder shall not exceed
$10,000,000. The Borrower shall use the proceeds of the Incremental Term Loans
and Additional Revolving Commitments as set forth in the first recital to this
Increase Joinder.

 

--------------------------------------------------------------------------------

 

After giving effect to the Incremental Term Loans to be made pursuant to this
Increase Joinder and the repayments and prepayments prior to the date hereof of
the Existing Term Loans, the schedule of repayments under Section 2.6(b) of the
Credit Agreement (including both Existing Term Loans and Incremental Term Loans)
shall be as follows (without giving effect to any further prepayments after the
date hereof):
    
12/31/2011
$658,629.44
3/31/2012
$658,629.44
6/30/2012
$658,629.44
9/30/2012
$658,629.44
12/31/2012
$658,629.44
3/31/2013
$658,629.44
6/30/2013
$658,629.44
9/30/2013
$658,629.44
12/31/2013
$658,629.44
3/31/2014
$658,629.44
6/30/2014
$658,629.44
9/30/2014
$658,629.44
12/31/2014
$658,629.44
3/31/2015
$658,629.44
6/30/2015
$658,629.44
9/30/2015
$658,629.44
12/31/2015
$658,629.44
Term Loan Maturity Date
        $248,303,299.52

 
Section 2.    Representations and Warranties. The Loan Parties represent and
warrant to the Increase Lenders as of the date hereof and the Facilities
Increase Date (before and after giving effect to the Facilities Increase) that:
(a)the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects on the date hereof and the Facilities
Increase Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;
(b)no Default or Event of Default shall have occurred and be continuing; and
(c)the execution, delivery, performance or effectiveness of this Increase
Joinder will not: (a) impair the validity, effectiveness or priority of the
Liens granted pursuant to any Loan Document, and such Liens continue unimpaired
with the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred, or (b) require that any new filings be
made or other action taken to perfect or to maintain the perfection of such
Liens.
    

 

--------------------------------------------------------------------------------

 

Section 3    Conditions to Effectiveness. This Increase Joinder shall become
effective on the date (the "Facilities Increase Date") on which each of the
following conditions is satisfied or waived:
(a)    Certain Documents. The Administrative Agent shall have received on or
prior to the
Facilities Increase Date each of the following, each dated the Facilities
Increase Date unless otherwise indicated or agreed to by the Administrative
Agent and each in form and substance satisfactory to the Administrative Agent:
 
(i)this Increase Joinder executed by the Increase Lenders and the other parties
hereto;
(ii)certified copies of resolutions of the board of directors of each Loan Party
approving the execution, delivery and performance of this Increase Joinder and
the other documents to be executed in connection herewith;
(iii)one or more Guaranty Supplements executed by Blacksmith and each of its
Subsidiaries substantially in the form of Exhibit A to the Guaranty pursuant to
Section 7.11(a) of the Credit Agreement;
(iv)one or more Joinder Agreements substantially in the form of Annex 2 to the
Pledge and Security Agreement executed by Blacksmith and all of Blacksmith's
Subsidiaries pursuant to Section 7.10 of the Pledge and Security Agreement and
Section 7.11(b) of the Credit Agreement;
(v)all certificates, instruments and other documents representing all Pledged
Stock, Pledged Debt Instruments and all other Stock, Stock Equivalents and other
debt Securities being pledged pursuant to Pledge Amendments and Joinder
Agreements executed pursuant to clauses (iv) and (v) above, together with (i) in
the case of certificated Pledged Stock and other certificated Stock and Stock
Equivalents, undated stock powers endorsed in blank and (ii) in the case of
Pledged Debt Instruments and other certificated debt Securities, endorsed in
blank, in each case executed and delivered by a Responsible Officer of the
relevant Loan Party or Subsidiary thereof, as the case may be;
(vi)evidence satisfactory to each of the Administrative Agent and the
Syndication Agent that, upon the filing and recording of instruments delivered
on the Facilities Increase Date, the property that is to become Collateral after
delivery of the Pledge Amendments and Joinder Agreements executed pursuant to
clauses (iv) and (v) above shall be subject to the Requisite Priority Liens
(subject to Liens permitted under the Credit Agreement), including (x) such
documents duly executed by each Loan Party, Blacksmith or any of its
Subsidiaries as each of the Administrative Agent and the Syndication Agent may
request with respect to the perfection of the Requisite Priority Liens in such
Collateral (including financing statements under the UCC, short-form security
agreements relating to patents, trademarks and registered copyrights in the
United States suitable for filing with the United States Patent and Trademark
Office, the United States Copyright Office, as the case may be, and other
applicable documents under the laws of any jurisdiction with respect to the
perfection of Liens created by the Pledge and Security Agreement) and (y) copies
of UCC search reports as of a recent date listing all effective financing
statements that name Blacksmith or and of its Subsidiaries as debtor, together
with copies of such financing statements, none of which shall cover the
Collateral except for those that shall be terminated on the Facilities Increase
Date or are otherwise permitted under the Credit Agreement;

 

--------------------------------------------------------------------------------

 

(vii)    any Deposit Account Control Agreements set forth on Schedule 6 to the
Joinder Agreement executed pursuant to clause (v) above, duly executed by the
corresponding depositary bank and Loan Party;
(viii)    the articles or certificates of incorporation, certificates of good
standing and secretary's certificates described in Section 3.1(a)(vii) and
(viii) of the Credit Agreement relating to Blacksmith and each of its
Subsidiaries;
(ix)    a certificate of a Responsible Officer of the Parent to the effect that
each of the conditions set forth in Section 3.3 (Conditions Precedent to Each
Facilities Increase) and this Section 3 have been satisfied;
(x)     a favorable opinion of Alston & Bird LLP, counsel to the Loan Parties,
in form and substance satisfactory to the Administrative Agent, addressed to the
Agents and the Lenders and addressing such other matters as any Lender through
any Agent may reasonably request; and
(xi)    such other document as the Administrative Agent may reasonably request
or as any Lender participating in the Facilities Increase may require as a
condition to its commitment in the Facilities Increase.
(b)    Fees and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Lenders (including
any Increase Lender), as applicable, all fees and expenses (including reasonable
fees and expenses of counsel) due and payable on or before the Facilities
Increase Date (including all such fees described in the Fee Letters).
(c)    Acquisition. The Blacksmith Acquisition shall be consummated concurrently
herewith.
(d)    Senior Notes. The Borrower shall have issued, or shall concurrently
issue, $100,000,000 of 8.25% Senior Notes due 2018 under the Indenture dated as
of March 24, 2010, as supplemented on the date hereof, by and among the
Borrower, each Guarantor party thereto and U.S. Bank National Association, as
trustee.
(e)    Conditions to Each Loan and Letter of Credit. (i) The conditions
precedent set forth in Section 3.2 of the Credit Agreement (Conditions Precedent
to Each Loan and Letter of Credit) shall have been satisfied both before and
after giving effect to the Facilities Increase, (ii) the Facilities Increase is
on the terms and conditions set forth in Section 2.1(c)(i) of the Credit
Agreement (Facilities Increase) and (iii) the Borrower and the Parent shall be
in compliance with Article V of the Credit Agreement (Financial Covenants) on
the Facilities Increase Date for the most recently ended Fiscal Quarter on a pro
forma basis both before and after giving effect to the Facilities Increase.
(f)    Upfront Fees. Each Increase Lender shall have received an upfront fee
equal to 0.50% of (i) the Incremental Term Loans funded by such Increase Lender
and (ii) the Additional Revolving Commitments committed to by such Increase
Lender hereunder.  The Administrative Agent may net such upfront fees against
the proceeds of the Incremental Term Loans to the Borrower.
(g)    Payoff. The Administrative Agent shall have received (i) a pay-off letter
in form and substance reasonably satisfactory to the Administrative Agent with
respect to all outstanding indebtedness of Blacksmith and its Subsidiaries under
that certain Credit Agreement, dated as of

 

--------------------------------------------------------------------------------

 

October 29, 2009, among Blacksmith, Blacksmith Brands, Inc., the lending
institutions from time to time party thereto, Keybank National Association, as
the administrative agent, and Ares Capital Corporation, as Collateral Agent and
(ii) such UCC termination statements, mortgage releases, releases of assignments
of leases and rents, releases of security interests in Intellectual Property (as
defined in the Pledge and Security Agreement) and other instruments, in each
case in proper form for recording, as the Administrative Agent shall have
reasonably requested to release and terminate of record the Liens granted
pursuant to that certain Security Pledge Agreement, dated as of October 29,
2009, among Blacksmith, Blacksmith Brands, Inc. and Ares Capital Corporation, as
collateral agent, or authorization from Ares Capital Corporation for the
Administrative Agent to file such statements, releases or other instruments.
Section 4.    Expenses. Borrower agrees to reimburse the Administrative Agent
for its and the other Agents' reasonable out-of-pocket expenses incurred by them
in connection with this Increase Joinder, including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel for the Agents.
Section 5.    Counterparts. This Increase Joinder may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Increase Joinder by
facsimile transmission or by email in Adobe ".pdf" format shall be effective as
delivery of a manually executed counterpart hereof.
Section 6.    Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 7.    Headings. The headings of this Increase Joinder are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
Section 8.    Effect of Increase Joinder. Except as expressly set forth herein,
this Increase Joinder shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Facilities Increase Date, each
reference in the Credit Agreement to "this Agreement", "hereunder", "hereof",
"herein", or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like "thereunder", "thereof" and words of like import), shall mean and be
a reference to the Credit Agreement as amended hereby, and this Increase Joinder
and the Credit Agreement shall be read together and construed as a single
instrument. This Increase Joinder shall constitute a Loan Document.
Section 9.    Acknowledgment and Affirmation. Each of the Borrower and each
Subsidiary Guarantor hereby (i) expressly acknowledges the terms of the Credit
Agreement as amended hereby, (ii) ratifies and affirms after giving effect to
this Increase Joinder its obligations under the Loan Documents (including
guarantees and security agreements) executed by the Borrower and/or such
Subsidiary Guarantor and (iii) after giving effect to this Increase Joinder,
acknowledges renews and extends its continued liability under all such Loan
Documents and agrees such Loan Documents remain in full force and effect.
    

 

--------------------------------------------------------------------------------

 

Section 10.    Roles. It is agreed that (i) Bank of America Securities LLC will
act as "left lead bookrunner" and joint lead arranger for the Facilities
Increase and (ii) Deutsche Bank Securities Inc. will act as joint lead arranger
and joint bookrunner for the Facilities Increase.
[signature pages follow]

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to be
duly executed as of the date first above written.
        
PRESTIGE BRANDS, INC.
By: /s/Peter J. Anderson
      Name: Peter J. Anderson
      Title: Chief Financial Officer
 
PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE PERSONAL CARE HOLDINGS, INC.
PRESTIGE PERSONAL CARE, INC.
PRESTIGE SERVICES CORP.
PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE BRANDS INTERNATIONAL, INC.
MEDTECH HOLDINGS, INC.
MEDTECH PRODUCTSINC.
THE CUTEX COMPANY
THE DENOREX COMPANY
THE SPIC AND SPAN COMPANY
 
By:  /s/ Peter J. Anderson
       Name: Peter J. Anderson
       Title: Chief Financial Officer

 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
      as Administrative Agent and an Increase Lender
By: /s/ J. Casey Cosgrove
      Name: J. Casey Cosgrove
      Title: Senior Vice President


 

--------------------------------------------------------------------------------

 

 DEUTSCHE BANK SECURITIES INC.
     as Syndication Agent
By: /s/ David Lynch
      Name: David Lynch
      Title: Managing Director
By: / s/ Edwin E. Roland
      Name: Edwin Roland
      Title: Managing Director
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
      as an Increase Lender
By:  /s/ Scottye Lindsey
      Name: Scottye Lindsey
      Title: Director
 
By:  /s/ Carin Keegan
      Name: Carin Keegan
      Title: Director

 

 

--------------------------------------------------------------------------------

 

 
    
SCHEDULE I
 
INCREMENTAL TERM LOAN ALLOCATIONS
 
Increase Lender
Incremental Term Loans
   Bank of America, N.A.
$115,000,000

 
 
ADDITIONAL REVOLVING COMMITMENT ALLOCATIONS
 
Increase Lender
Additional Revolving Commitments
   Bank of America, N.A.
$6,000,000
   Deutsche Bank Trust Company Americas
$4,000,000

 
 

 